DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10 February 2022 has been entered. Claims 1-14 are pending in the application. 
Applicant’s amendments to the Specification, Claims, and Drawings have overcome each and every objection and 35 U.S.C. 112 (b) rejection previously set forth in the Non-Final Office action mailed 05 October 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, the limitation “the thickness of the plate is chosen to an integer multiple of half the wavelength in the plate of the ultrasonic waves” is rendered indefinite by reference to an object that is a variable. See MPEP 2173.05(b). For examination purposes, the plate will be considered to have a thickness of N/4 ,where N is a natural number.

Regarding claim 12, the claim recites the limitation "the at least one positioning marker" in line 1 There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be considered as “the at least one positioning mark”.
Furthermore, it is unclear if “a marker” is referring to the same marker as claim 5, or if it is referring to a different marker of “the at least one mark”. For examination purposes, it will be considered as the same marker.

Regarding claim 13, since the claim is dependent on claim 5 which limits the positioning marker as visible by optics, it is unclear if the positioning marker of claim 13 is visible by ultrasonography instead of by optics, or if it is both visible by ultrasonography and optics. For examination purposes, the positioning marker will be visible by ultrasonography instead of optics.
In addition, the claim recites the limitation "the at least one positioning marker" in line 1 There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be considered as “the at least one positioning mark”.
Furthermore, it is unclear if “a marker” is referring to the same marker as claim 5, or if it is referring to a different marker of “the at least one mark”. For examination purposes, it will be considered as the same marker.

Regarding claim 14, since the claim is dependent on claim 5 which limits the positioning marker as visible by optics, it is unclear if the positioning marker of claim 13 is visible by ultrasonography instead of by optics, or if it is both visible by ultrasonography and optics. For examination purposes, the positioning marker will be visible by ultrasonography instead of optics.
In addition, the claim recites the limitation "the at least one positioning marker" in line 1 There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be considered as “the at least one positioning mark”.
Furthermore, it is unclear if “a marker” is referring to the same marker as claim 5, or if it is referring to a different marker of “the at least one mark”. For examination purposes, it will be considered as the same marker.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable by Manwaring et al.’s, (US20140330123A1)(hereinafter “Manwaring”) in view of Ramamurthy et al., (US20190184204A1) hereinafter “Ramamurthy”).

Regarding claim 1, Manwaring teaches an assembly for imaging and/or treating a brain tissue (fig. 4a “a sonic window” [0031]) comprising:
 at least one acoustic window (fig. 4a #70 sonic window [0031]) intended to be implanted at an opening arranged into the cranium of a patient ([0023]“the opening in the cranium can be closed with an implantable sonic window that provides protection to the brain and prevents deformation of the brain due to pressure changes but that also permits ultrasonic waves to freely pass into and out from the brain.”), and configured to be covered with the skin of the patient’s skull once implanted ([0037] the scalp is closed over the sonic window) and 
an ultrasonic wave generation probe intended to be positioned in line with the acoustic window (fig. 10 [0037] probe is positioned at the sonic window after the scalp has been closed),
wherein the acoustic window comprises a plate transparent (fig. 4a #76 central portion that US waves can easily pass through [0031]) to the ultrasonic waves and at least one positioning mark (fig. 4A [0031] #82 mounting holes [0027] will be filled with fastening elements such as a screw). 
While Manwaring does teach that the assembly may be used with CT/MRI, and that the holes may be filled with screws, the reference is silent regarding at least one positioning mark configured to be locatable through the skin of the patient in order to facilitate the positioning of the probe in line with said acoustic window prior to the generation of the ultrasonic waves.
However in the same ultrasound field of endeavor, Ramamurthy teaches one positioning mark configured to be locatable through the skin of the patient in order to facilitate the positioning of the probe in line with said acoustic window prior to the generation of the ultrasonic waves ([0236] screws may be observable through the skin with the use of MRI, ultrasound, or CT and may be as fiducial markers to facilitate accuracy of registration).
It would have been obvious to one of ordinary skill of the art to substitute the fastener elements of Manwaring with the screws in the head that are observable in ultrasound, MRI ,and CT scans of Ramamurthy, as both inventions relate to the use of screws affixed to a patient’s skull, and would yield predictable results to one of ordinary skill. One of ordinary skill would be able to perform such a substitution, and the results of Manwaring using screws that may be observable with ultrasound, MRI, and CT are reasonably predictable.

	Regarding claim 11, Manwaring as modified by Ramamurthy teaches the assembly of claim 1, wherein Manwaring further teaches the window comprises mechanical reinforcements extending at the periphery of the plate (fig. 4A #74; [0031] the #74 periphery portion would provide reinforcement, as it is high density and is stronger than the high porosity material).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Manwaring as modified by Ramamurthy as applied to claim 1, and in further view of Beerens et al. (US20170209274A1) (hereinafter “Beerens”).

Regarding claim 2, Manwaring as modified by Ramamurthy teaches the assembly of claim 1, wherein Manwaring further teaches the acoustic window (fig. 4a #70 sonic window [0031]), but fails to explicitly disclose a plurality of unit positioning marks different from each other.
However in the same ultrasound field of endeavor, Beerens teaches the acoustic window comprises a plurality of unit positioning marks different from each other ([0053] “each opening being safeguarded against accidental passing through by a blind bottom wall portion 435, 436, 437…The blind hole portions of the hole-based channels in this and other embodiments ensure that at least some implant material is present at the locations of the respective holes…Note that other hole shapes, e.g. such as generally triangular holes 725, 726, 727; 723 may be used as well as shown in an embodiment 700 in Fig. 7B. Further note that different holes may have different shapes and/or sizes” adjusting the size and shape of the holes would make the positioning marks different).
It would have been obvious to one of ordinary skill in the art at the time to modify the markers of Manwaring as modified by Ramamurthy with the blind holes of Beerens in order to increase the predictability, strength, and robustness of the implant (see Beerens pg. 5 line 29-30).

	Regarding claim 8, Manwaring as modified by Ramamurthy teaches the assembly of claim 1, but fails to explicitly disclose wherein at least two positioning marks consist of markers visible by ultrasonography or by magnetic resonance imaging,
However in the same ultrasound field of endeavor, Ramamurthy teaches wherein at least two positioning marks consist of markers visible by ultrasonography or by magnetic resonance imaging ([0236] screws may be observable through the skin with the use of MRI, ultrasound, or CT and may be as fiducial markers to facilitate accuracy of registration).
	Manwaring as modified by Ramamurthy still doesn’t explicitly disclose each marker consisting of a blind hole of different depth.
However in the same cranial implant field of endeavor, Beerens teaches each marker consisting of a blind hole of different depth ([0053] “each opening being safeguarded against accidental passing through by a blind bottom wall portion 435, 436, 437…The blind hole portions of the hole-based channels in this and other embodiments ensure that at least some implant material is present at the locations of the respective holes…Note that other hole shapes, e.g. such as generally triangular holes 725, 726, 727; 723 may be used as well as shown in an embodiment 700 in Fig. 7B. Further note that different holes may have different shapes and/or sizes” blind holes of different sizes would have different depths).
It would have been obvious to one of ordinary skill in the art at the time to modify the markers of Manwaring as modified by Ramamurthy with the blind holes of Beerens in order to increase the predictability, strength, and robustness of the implant (see Beerens pg. 5 line 29-30).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Manwaring as modified by Ramamurthy as applied to claim 1 above, and further in view of Hiraide et al., (JP2017074293) (hereinafter “Hiraide”).

Regarding claim 3, Manwaring as modified by Ramamurthy teaches the assembly of claim 1, but is silent wherein at least one positioning mark is a mechanical part configured to be locatable through the skin of the patient by touch.
	However in the same skull implant field of endeavor, Hiraide teaches wherein at least one positioning mark is a mechanical part configured to be locatable through the skin of the patient by touch (fig. 2 lines 234-237 of the Examiner provided translation the #9 bolts are uneven with the rest of the implant, therefore they would be able to felt through skin).
	It would have been obvious to one of ordinary skill in the art at the time to combine the assembly of Manwaring as modified by Ramamurthy with the protruding bolts of Hiraide, as both inventions relate to skull implants, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able perform such a combination, and the results of Manwaring as modified by Ramamurthy implementing protruding bolts would be reasonably predictable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Manwaring as modified by Ramamurthy as applied to claim 1 above, and further in view of Bremer, (US5549620A) (hereinafter “Bremer”).

Regarding claim 4, Manwaring as modified by Ramamurthy teaches the assembly of claim 3, further teaching an upper face of the plate (fig. 4a #70 sonic window [0031]), but fails to explicitly disclose the mechanical part consisting of a pin extending outwardly.
However in the same skull implant field of endeavor, Bremer teaches a mechanical part consisting of a pin extending outwardly (fig. 2 and 6, #10 pin and the #11 head that extends outwards col. 1 line 34-38 the skin would cover the pin).
It would have been obvious to one of ordinary skill in the art at the time to combine the assembly of Manwaring with the pins of Bremer, as both inventions relate to skull implants, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able perform such a combination, and the results of Manwaring as modified by Ramamurthy comprising a pin head  would be reasonably predictable, as the pin head would be felt through the skin and assist in locating the assembly.

Claims 5, 6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Manwaring as modified by Ramamurthy as applied to claim 1 above, and further in view of Solar, (US20070260140A1) (hereinafter “Solar”).

Regarding claim 5, Manwaring as modified by Ramamurthy teaches the assembly of claim 1, wherein Manwaring further teaches the at least one positioning mark (fig. 4A [0031] #82 mounting holes [0027] will be filled with fastening elements such as a screw).
However Manwaring as modified by Ramamurthy fails to explicitly disclose a marker visible by optics.
In the same cranial implant field of endeavor, Solar teaches a marker visible by optics (fig. 1 [0045] #104 imageable marker , the head #118 receives a locatable wand tip of a remote optical positioning system).
It would have been obvious to one of ordinary skill in the art at the time to substitute the screws of Manwaring as modified by Ramamurthy with the imageable markers of Solar, as both inventions relate to cranial implants and would yield predictable results to one of ordinary skill. One of ordinary skill in the art would be able to perform such a substitution, and the results of Manwaring as modified by Ramamurthy using fiducial markers as screws are reasonably predictable.

	Regarding claim 6 Manwaring as modified by Ramamurthy and Solar teaches the assembly of claim 5, but is silent on wherein the marker comprises an echogenic structure.
However in the same ultrasound field of endeavor, Ramamurthy teaches the marker comprises an echogenic structure ([0236] screws may be observable through the skin with the use of MRI, ultrasound, or CT and may be as fiducial markers to facilitate accuracy of registration, thereby the screws are echogenic).
It would have been obvious to one of ordinary skill of the art to substitute the fastener elements of Manwaring as modified by Ramamurthy and Solar with the screws in the head that are observable in ultrasound, MRI ,and CT scans of Ramamurthy, as both inventions relate to the use of screws affixed to a patient’s skull, and would yield predictable results to one of ordinary skill. One of ordinary skill would be able to perform such a substitution, and the results of Manwaring using screws that may be observable with ultrasound, MRI, and CT are reasonably predictable.

Regarding claim 12, Manwaring as modified by Ramamurthy and Solar teaches the assembly of claim 5, but is silent wherein the at least one positioning marker is a marker visible by infra-red.
However in the same cranial implant field of endeavor, Solar teaches wherein the at least one positioning marker is a marker visible by infra-red (fig. 1 [0045] #104 imageable marker , the head #118 receives a locatable wand tip of a remote optical positioning system [0005] the locators include infrared cameras).
It would have been obvious to one of ordinary skill in the art at the time to substitute the screws of Manwaring as modified by Ramamurthy and Solar with the imageable infrared markers of Solar, as both inventions relate to cranial implants and would yield predictable results to one of ordinary skill. One of ordinary skill in the art would be able to perform such a substitution, and the results of Manwaring as modified by Ramamurthy using fiducial markers as screws are reasonably predictable.

Regarding claim 13, Manwaring as modified by Ramamurthy and Solar teaches the assembly of claim 5, but is silent wherein the at least one positioning marker is a marker visible by ultrasonography.
However in the same ultrasound field of endeavor, Ramamurthy teaches wherein the at least one positioning marker is a marker visible by ultrasonography ([0236] screws may be observable through the skin with the use of MRI, ultrasound, or CT and may be as fiducial markers to facilitate accuracy of registration).
It would have been obvious to one of ordinary skill of the art to substitute the fastener elements of Manwaring as modified by Ramamurthy and Solar with the screws in the head that are observable in ultrasound scans of Ramamurthy, as both inventions relate to the use of screws affixed to a patient’s skull, and would yield predictable results to one of ordinary skill. One of ordinary skill would be able to perform such a substitution, and the results of Manwaring using screws that may be observable with ultrasound are reasonably predictable.

Regarding claim 14 Manwaring as modified by Ramamurthy and Solar teaches the assembly of claim 5, but is silent wherein the at least one positioning marker is a marker visible by magnetic resonance imaging.
However in the same ultrasound field of endeavor, Ramamurthy teaches wherein the at least one positioning marker is a marker visible by magnetic resonance imaging ([0236] screws may be observable through the skin with the use of MRI, ultrasound, or CT and may be as fiducial markers to facilitate accuracy of registration).
It would have been obvious to one of ordinary skill of the art to substitute the fastener elements of Manwaring as modified by Ramamurthy and Solar with the screws in the head that are observable in MRI scans of Ramamurthy, as both inventions relate to the use of screws affixed to a patient’s skull, and would yield predictable results to one of ordinary skill. One of ordinary skill would be able to perform such a substitution, and the results of Manwaring using screws that may be observable with MRI are reasonably predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Manwaring as modified by Ramamurthy as applied to claim 1, and in further view of Lewis et al. (US5394875A) (hereinafter “Lewis”).

Regarding claim 7, Manwaring as modified by Ramamurthy teaches the assembly of claim 1, but does not explicitly disclose wherein at least two positioning marks consist of markers visible by optics or by ultrasonography or by magnetic resonance imaging, each marker including: a substrate having a first acoustic impedance and an element having a second acoustic impedance, the elements extending at different depths in the substrate.
However in the same ultrasound field of endeavor, Lewis teaches at least  two positioning marks consist of markers (Col. 8 line 45-47 “Once the fiducial markers are implanted in the patient, the preoperative image sets may be acquired.”) visible by optics or by ultrasonography or by magnetic resonance imaging (Col. 8 line 47-50“These fiducial markers may be between 1 mm and 10 mm in diameter and are composed of biocompatible materials which are visible in the imaging modalities of interest”; Modalities of interest being ultrasound), each marker including: a substrate having a first acoustic impedance and an element having a second acoustic impedance, the elements extending at different depths in the substrate (Col. 8 line 53 – 55 a marker has a substrate such as a thin shell of low-Z0 polymer material, and an element of a water-based solution that fills the shell, meaning it would extend at different depths in the substrate and the materials would have different acoustic impedance).
It would have been obvious to one of ordinary skill in the art at the time to modify the assembly of Manwaring as modified by Ramamurthy with the markers of Lewis, so that the markers would allow for accurate image-to-physical space registration (see Lewis Col. 3 line 64-66).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Manwaring as modified by Ramamurthy as applied to claim 1 above, and further in view of Masazumi (JP2010104656)(hereinafter “Masazumi”).

Regarding claim 9 Manwaring as modified by Ramamurthy teaches the assembly of claim 1, but is silent regarding wherein the thickness of the plate is chosen equal to an integer multiple of half the wavelength in the plate of the ultrasonic waves generated by the probe.
However in the same ultrasound field of endeavor, Masazumi teaches an acoustic window wherein the thickness of the plate is chosen equal to an integer multiple of half the wavelength in the plate of the ultrasonic waves generated by the probe (line 174-176 of Examiner provided translation, the thickness is N/4 times the wavelength of the US wave traveling through the window, and N is a natural number).
It would have been obvious to one of ordinary skill in the art at the time to substitute the thickness of the acoustic window of Manwaring as modified by Ramamurthy with the thickness of the acoustic window of Masazumi, as both inventions relate to acoustic windows that let ultrasound waves pass through and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such a substitution, and the results of Manwaring as modified by Ramamurthy using such a thickness are reasonably predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable by Manwaring as modified by Ramamurthy as applied to claim 1 above, and in further view of Törmälä et al., (US6350284B1) hereinafter “Törmälä”).

Regarding claim 10, Manwaring as modified by Ramamurthy teaches the assembly of claim 1, further teaches the plate (fig. 4a #76 central portion that US waves can easily pass through [0031]), but fails to explicitly disclose a superposition of layers of different materials, said superposition including at least one rigid material layer and at least one flexible material layer. 
However in the same cranial field of endeavor, Törmälä teaches a superposition of layers of different materials, said superposition including at least one rigid material layer and at least one flexible material layer (fig. 1 col. 2 line 56-58, solid and stiff layer, and a flexible layer, col. 3 line 5-7, rigid plater layer 2 and web layer 3)
	It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of having a rigid and one flexible layer as seen in Törmälä to the assembly of Manwaring as modified by Ramamurthy, as both inventions relate to cranial implants and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able to perform such an application, and the results of Manwaring having a rigid and flexible layer are reasonably predictable.

Response to Arguments
Applicant's arguments regarding the 35 U.S.C. 103 rejection of claims 1 and 8 filed 10 February 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments of claim 1, Applicant argues that the mounting holes of Manwaring would not serve as a position mark as recited in claim 1 because they are intended to be filled with fastening elements and would not be locatable after implantation of the sonic window and cannot function as a positioning mark. In addition Applicant argues the embodiment of fig. 4A of Manwaring is unclear for the skilled person since #84 refers to both the central mounting holes and a higher porosity material. Examiner disagrees with these arguments. Stating that the holes cannot serve as a positioning marker because they would be filled is not true. The claim only requires the marks to be locatable through the skin to facilitate positing of the probe prior to the generation of ultrasonic waves. However since the holes (or any fastening elements such as a screw) would have different properties such as density, one of ordinary skill in the art would be able to use imaging such as CT, MRI, or optics to locate the holes and/or screws. Examiner does concede that Manwaring is unclear what the numeral 84 is referring to, as [0031] denotes it as both a mounting hole and a higher porosity material. However, one of ordinary skill would recognize that the features labeled in fig. 4A for numeral 84 are mounting holes, and would not learn nothing from the embodiment illustrated on fig. 4A.
Regarding Applicant’s arguments of claim 8, Applicant argues that Beerens does not disclose a blind hole of a different depth as seen in claim 8, and only teaches shape (circular, triangular, etc.) or size (referring to surface holes of Beerens and not its depth). Examiner disagrees. When considering the size of a hole, one of ordinary skill in would recognize the size includes the length, width, and height (depth) of the hole.
	Applicant’s arguments, regarding the 35 U.S.C. 103 rejections of claims 2-7 and 9 filed 10 February 2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ramamurthy, Hiraide, Bremer, Törmälä, Masazumi, and Solar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793